UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No. 1) x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 or o Transitional Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 000-27795 (Commission file number) AVWORKS AVIATION CORP. (Exact name of registrant as specified in its charter) Florida 98-0427526 (State of incorporation) (IRS EmployerIdentification Number) 3 Suite 415 Davie, Florida 33314 (Address of principal executive offices) (954) 792-8450 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not Applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date was: Common Stock, $0.001 par value270,020,145 shares outstanding on December 16, 2013 Series A Preferred Stock, $0.001 par value 1,000,000 shares outstanding on December 16, 2013 EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company's Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, filed with the Securities and Exchange Commission on March 27 , 2014 (the "Form 10-Q"), is solely to state that this Form 10-Q has been reviewed by the Company’s independent accountant, Terry L. Johnson, CPA, who, per the 8-K/A, dated November 27, 2013 and filed January 31, 2014, was engaged by the Company on January 9, 2014 as the Company's independent accountant to audit the Company’s financial statements and to perform reviews of its interim financial statements. No other changes have been made to this Form 10-Q. This Amendment No. 1 to the Form 10-Q continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. DOCUMENTS INCORPORATED BY REFERENCE: None FORWARD-LOOKING STATEMENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains both historical and forward-looking statements. The forward-looking statements in this quarterly report are not based on historical facts, but rather reflect the current expectations of our management concerning future results and events. These forward-looking statements include, but are not limited to, statements concerning our plans to continue the marketing, commercialization and sale of our services and planned future products and product candidates; address certain markets; and evaluate additional product candidates for subsequent sales. In some cases, these statements may be identified by terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "potential," or "continue," or the negative of such terms and other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements contained herein are reasonable, we cannot guarantee future results, the outcome of an ongoing contractual dispute in connection with our accounts receivable factoring arrangement, levels of business activity, performance, or achievements. These statements involve known and unknown risks and uncertainties that may cause our or our industry's results, levels of activity, performance or achievements to be materially different from those expressed or implied by forward-looking statements. Management's Discussion and Analysis ("MD&A") should be read together with our financial statements and related notes included elsewhere in this quarterly report. This quarterly report, including the MD&A, contains trend analysis and other forward-looking statements. Any statements in this quarterly report that are not statements of historical facts are forward-looking statements. These forward-looking statements made herein are based on our current expectations, involve a number of risks and uncertainties and should not be considered as guarantees of future performance. Other factors that could cause actual results to differ materially include without limitation: · our ability to continue to finance our business; · an inability to arrange debt or equity financing; · the outcome of potential disputes that could arise with labor unions; · the impact of new technologies on our services and our competition; · adverse changes in laws or rules or regulations of governmental agencies; · interruptions or cancellation of existing contracts; · impact of competitive services and pricing; · continued availability of adequately skilled labor at the current prices; · the ability of management to execute plans and motivate personnel in the execution of those plans; · the presence of competitors with greater financial resources; · our ability to maintain our current pricing model and/or decrease our cost of sales; · the adoption of new, or changes in, accounting principles; · the costs inherent with complying with new statutes and regulations applicable to public reporting companies, such as the Sarbanes-Oxley Act of 2002 These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in the forward-looking statements in this quarterly report. Other unknown or unpredictable factors also could have material adverse effects on our future results. The forward-looking statements in this quarterly report are made only as of the date of this quarterly report, and we do not have any obligation to publicly update any forward-looking statements to reflect subsequent events or circumstances. See also Item 1A, "RISK FACTORS" 2 AVWORKS AVIATION CORP. FORM 10-Q September 30, 2012 TABLE OF CONTENTS PART I– FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Operations F-2 Condensed Consolidated Statements of Cash Flows F-3 Statement of Changes in Stockholders Deficit F-4 Notes to Condensed Consolidated Financial Statements F-5 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 6 Item 4 – Controls and Procedures 6 PART II– OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 8 ITEM 1A – RISK FACTORS 8 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4 – MINE SAFETY DISCLOSURES 8 ITEM 5 – OTHER INFORMATION 8 ITEM 6 – EXHIBITS 9 Unless the context requires otherwise, references in this quarterly report to "Avworks Aviation”," “Avworks,” "the Company," "we," "our" and "us" refer to Avworks Aviation Corp.This quarterly report contains trademarks and trade names of other parties. 3 PART I– FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements AVWORKS AVIATION Corp Balance Sheet period ending September 30, 2012 ASSETS Current Assets Cash Marketable securities Accounts receivable, net Inventory Other Total Current Assets Long-Term Assets Property, plant, and equipment Less accumulated depreciation ) Net property, plant, and equipment Other long-term assets Total Long-Term Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term debt Accrued expenses Accrued interest Notes payable Total Current Liabilities Long-Term Liabilities Long-term debt less current maturities Deferred income taxes Other long-term liabilities Total Long-Term Liabilities 0 Shareholders' Equity Common stock Additional paid-in capital Retained earnings ) Total Shareholders' Equity ) Total Liabilities and Shareholders' Equity F-1 AVWORKS AVIATION Corp Statements of Operations For the Three Months Ended For the Nine Months Ended September, 30 September, 30 Sales Cost of Sales ) ) Gross Profit 0 Expenses Selling and marketing ) ) General and administrative ) ) ) Accounting ) Attorney ) Auto ) ) Bank charge ) ) Depreciation ) ) Insurance ) ) Meals and entertainment ) ) Miscellaneous ) Office ) ) Payroll ) Petty cash ) ) Professional fee ) ) ) Rent ) Shipping ) ) Tax and license ) Telephone ) ) Unindentified Interest ) Total Expenses ) Result from Operations(Loss) Other Income (Expense) Interest Expense ) ) Debt forgiveness income Total Other Income ) Net Profit (Loss) F-2 AVWORKS AVIATION Corp Statements of Cash Flows For the Three Months Ended For the Nine Months Ended September, 30 September, 30 OPERATING ACTIVITIES Net Earnings (Loss) Depreciation Working Capital Changes Gain on forgieness of debt ) (Increase)/Decrease Accounts Receivable (Increase)/Decrease Inventories ) (Increase)/Decrease Other Current Assets Increase/(Decrease) Accts Pay & Accrd Expenses ) Increase/(Decrease) Other Current Liab Net Cash Provided/(Used) by Operating Activities ) ) ) INVESTING ACTIVITIES Property & Equipment Other Net Cash Used in Investing Activities 0 0 0 0 FINANCING ACTIVITIES Increase/(Decrease) Short Term Debt Proceeds from related party loands and advances Proceeds from notes payable Repayments of related party loans and advances ) Repayments of notes payable ) Payments of advanced payable ) Increase/(Decrease) Curr. Portion LTD Increase/(Decrease) Long Term Debt Increase/(Decrease) Paid-in-Capital Increase/(Decrease) Common Stock Repayment of due to former related party ) Increase/(Decrease) Preferred Stock Dividends Declared Net Cash Provided / (Used) by Financing INCREASE/(DECREASE) IN CASH ) ) 64 CASH AT BEGINNING OF PERIOD ) CASH AT END OF PERIOD F-3 AVWORKS AVIATION Corp Statements of Changes in Stockholder's Deficit For theNine Months EndedSeptember 2012 and the Period from June 1, 2003 (inception) to September 2012 Common Stock Additional Deficit Accumulated During Development Total Stockholders' Shares Par Value Paid-in-Capital Stage Accum (Deficit) Equity (Deficit) BALANCE AT DECEMBER 31, 2009 $ $ $ ) $ ) Net income Distributions ) ) BALANCE AT DECEMBER 31, 2010 ) 0 ) Common stock cancelled pursuant to Share Exchange Agreement ) ) Common stock issued pursuantto Share Exchange Agreement ) Common stock issued for Offering Common stock issued for services Common stock issued forconversion of Notes Payable Interest payment by shareholder Net loss ) ) BALANCE AT DECEMBER 31, 2011 $ $
